Citation Nr: 1216601	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of C3 chip fracture.

2.  Entitlement to service connection for a neck disorder other than residuals of C3 chip fracture.

3.  Entitlement to service connection for headaches, to include as secondary to residuals of C3 chip fracture and/or a neck disorder other than residuals of C3 chip fracture.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977 in the United States Marine Corps and from February 1981 to January 1986 in the United States Navy.  The Board observes that the Veteran also served on active duty in the Navy from January 1986 to October 1988, but was discharged under other than honorable conditions.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2006, September 2009, and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in June 2011; a transcript of that hearing is associated with the claims file.  

As will be discussed herein, the Board grants service connection for residuals of C3 chip fracture; however, with regard to the remaining diagnoses pertaining to the Veteran's neck, the Board finds that additional development is warranted.  In light of the different dispositions of the issues, they have been separately characterized as entitlement to service connection for residuals of C3 chip fracture and entitlement to service connection for a neck disorder other than residuals of C3 chip fracture as shown on the first page of this decision.

Regarding the Veteran's claim of entitlement to a TDIU, such was denied in a May 2010 rating decision and he entered a notice of disagreement in July 2010.  A statement of the case was issued in May 2011.  He filed substantive appeals in July 2010 and in September 2010; however, in the RO's May 2011 Certification of Appeal (VA Form 8), the issue of entitlement to a TDIU was included.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Additionally, at the Veteran's June 2011 Board hearing, he testified that his PTSD and major depressive disorder rendered him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  In light of the foregoing, the Board has jurisdiction over the Veteran's claim for a TDIU and has included it on the first page of this decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Archbold v. Brown,  9 Vet. App. 124 (1996).

The Board observes that an April 2004 Administrative Decision determined that the character of the Veteran's discharge for the period of his service from January 1986 to October 1988 was under other than honorable conditions and, thus, he was not entitled to VA benefits based on such service.  The Board further notes that, in March 2004 and again in June 2004, the Veteran requested an upgrade of his service discharge to "Honorable."  He is advised that he should submit such request to the service department as VA does not have the authority to upgrade a military discharge. 

The issues of entitlement to service connection for a neck disorder other than residuals of C3 chip fracture and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Residuals of C3 chip fracture are related to the Veteran's in-service fall resulting in cervical spine and avulsion fracture of spinous process of cervical vertebra three.

2.  For the entire appeal period, the Veteran's PTSD and major depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity as a result of episodic suicidal ideation, periods of anxiety and depression, intrusive recollections and dreams, hypervigilance, nightmares, avoidance, markedly diminished interest or participation in significant activities, exaggerated startle response, irritability or outbursts of anger, isolation, difficulty sleeping, feelings of detachment or estrangement from others, feelings of worthlessness and hopelessness, difficulty concentrating, diminished self-esteem, dysphoric and anxious mood, wide range of affect, impaired abstract thinking, and mild impairment of remote, recent, and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  The Veteran is service-connected for PTSD and major depressive disorder, evaluated as 50 percent disabling; left knee total knee arthroplasty, evaluated as 30 percent disabling; and degenerative joint disease of the right knee, evaluated as non-compensable; his combined disability evaluation is 70 percent.  Service connection for residuals of C3 chip fracture has been granted herein, but has not yet been assigned a disability rating.

4.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1.  Residuals of C3 chip fracture were incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  For the entire appeal period, the criteria for a rating in excess of 50 percent for PTSD and major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Board's decision to grant service connection for residuals of C3 chip fracture and entitlement to a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to these issues. 

Regarding the Veteran's claim for a higher initial rating for his PTSD and major depressive disorder, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD and major depressive disorder was granted and an initial rating was assigned in the August 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

A Veterans Law Judge who conducts a hearing must fulfill the following two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2010); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The representative and the Veterans Law Judge asked questions to ascertain information to substantiate the Veteran's claim for a higher rating for PTSD.  The Veteran's representative and the Veterans Law Judge asked questions to draw out the evidence which was pertinent to the Veteran's claim for a higher rating for PTSD.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim for a higher rating and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Relevant to the duty to assist, VA and private treatment records as well as records from the Social Security Administration (SSA) have been have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board further observes that the Veteran was afforded VA examinations in July 2009 and April 2010 in order to adjudicate his initial rating claim.  Neither the Veteran nor his representative have argued that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and major depressive disorder as it includes an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection Claim

At his June 2011 Board hearing and in documents of record, the Veteran contends that he injured his neck during service when he fell from an overhead log and landed on the back of his head.  As such, he alleges that service connection is warranted for a neck disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in April 1975, he complained of a sore neck for two weeks.  He indicated that he hurt his neck two weeks previously in close combat and then hurt it again on an obstacle course.  A hospitalization record from the same date reflects that the Veteran fell from overhead logs and landed on the back of his head, causing a flexion injury.  Subsequent to the injury, he complained of an acute onset of pain and spasm in his neck.  The Veteran was hospitalized for ten days with diagnoses of flexion injury of the cervical spine and avulsion fracture of spinous process of cervical vertebra three.  

Post-service treatment records reflect treatment for cervical complaints.  At a January 2005 VA examination, the Veteran reported his in-service neck injury after a fall and a subsequent injury in 2003 as a result of an assault.  He further stated that he had chronic neck pain dating back to the military.  Following a physical examination, chronic cervical strain superimposed on degenerative joint disease was diagnosed.  

At a November 2005 VA examination, the examiner observed that the Veteran's service treatment records reflected a small chip fracture.  At such time, the Veteran indicated that he had mild neck pain since his in-service injury, but did not complain about it.  The VA examiner noted that, since such time, the Veteran did not recall any injury or trauma to his neck.  In 2002, he began developing some numbness in his right arm and was diagnosed with degenerative disc disease.  In 2005, the Veteran was diagnosed with bilateral ulnar nerve neuritis, left C8-T1 radiculopathy, and degenerative disc disease from C2 to T1.  The examiner noted that the Veteran had disc osteophyte complexes consistent with multiple trauma and response to trauma and stress in the cervical spine.  Following a physical examination, the examiner diagnosed multilevel cervical degenerative disc disease and facet disease, bilateral ulnar neuritis, and C3 chip fracture.

The examiner opined that, given that the Veteran was out of the service in 1988 and his severe pain did not start until the last couple of years, and he drove a forklift for 17 years and was in the military prior to that, it was unlikely that the Veteran's original neck injury, which healed uneventfully, would be the cause of his pain as he had multilevel degenerative changes rather than in one specific area.  Moreover, such was worst at C5-6 rather than C2-3.  The examiner concluded that it is not at least as likely as not that such was related to his service injury in 1975; rather, it was more likely, and at least as likely as not, that such was related to his working for the last 20 years.

While the November 2005 VA examiner offered a negative opinion with respect to whether the Veteran's neck disorder was related to his military service, to include his April 1975 injury, the Board observes that the Veteran's service treatment records reflect a cervical spine and avulsion fracture of spinous process of cervical vertebra three, and he has a current diagnosis of C3 chip fracture.  Therefore, as the C3 chip fracture has been present since the Veteran's in-service fall, as documented in his service treatment records, the Board finds that such was incurred during his service.  Consequently, service connection for residuals of C3 chip fracture is warranted.

As to whether the remaining diagnoses referable to the Veteran's neck, to include multilevel cervical degenerative disc disease and facet disease and bilateral ulnar neuritis, are related to his military service, the Board finds that additional development is necessary prior to the adjudication of such claim.  Therefore, the claim of entitlement to service connection for a neck disorder other than residuals of C3 chip fracture is addressed in the remand section.

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran is service-connected for PTSD and major depressive disorder, which is currently evaluated as 50 percent disabling, effective October 6, 2008.  He contends that such disability is more severe than the currently assigned rating and renders him unemployable.  Therefore, the Veteran claims that he is entitled to a higher rating for his PTSD and major depressive disorder.

The Veteran's PTSD and major depressive disorder is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition to his PTSD and major depressive disorder, the Veteran also has a diagnosis of polysubstance abuse as demonstrated by VA treatment records and the July 2009 and April 2010 VA examinations.  The Court has held that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  However, as determined by the April 2010 VA examiner, the Veteran's polysubstance abuse, which was noted to be in sustained remission, is not secondary to his PTSD.  Moreover, the record reflects that, for the duration that service connection has been in effect for PTSD and major depressive disorder, i.e., since October 6, 2008, the Veteran's polysubstance abuse has been in remission and he has not abused drugs or alcohol.  Therefore, as the Veteran's polysubstance abuse has determined to be separate from his PTSD and major depressive disorder, the Board will not include any signs or symptoms of polysubstance abuse with his service-connected disability where such are clearly delineated.   

Following a review of the relevant evidence of record, which includes VA treatment records dated from October 2008 to May 2011, buddy statements received in June 2009, the Veteran's own statements, and July 2009 and April 2010 VA examination reports, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD and major depressive disorder.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of episodic suicidal ideation, periods of anxiety and depression, intrusive recollections and dreams, hypervigilance, nightmares, avoidance, markedly diminished interest or participation in significant activities, exaggerated startle response, irritability or outbursts of anger, isolation, difficulty sleeping, feelings of detachment or estrangement from others, feelings of worthlessness and hopelessness, difficulty concentrating, diminished self-esteem, dysphoric and anxious mood, wide range of affect, impaired abstract thinking, and mild impairment of remote, recent, and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's dysphoric and anxious mood, his wide range of affect, impaired abstract thinking, and mild impairment of remote, recent, and immediate memory, are contemplated in his current 50 percent rating.  

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD and major depressive disorder does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, at his July 2009 VA examination, the Veteran had episodic suicidal ideation.  However, at his April 2010 VA examination, he reported no history of suicide attempts and subsequent VA treatment records dated from October 2008 through April 2011 reflect that he denied suicidal and homicidal ideation.  Therefore, at most, the Veteran has occasional or episodic suicidal ideation.  However, as discussed below, the Board finds that, despite his episodic suicidal ideation, the Veteran's PTSD and major depressive disorder symptomatology on the whole does not more nearly approximate a 70 percent rating.

In this regard, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted at the time of the July 2009 or the April 2010 VA examination.  Likewise, VA treatment records dated during the appellate period are negative for such rituals.  Pertaining to the Veteran's speech, such has never been described as illogical, obscure, or irrelevant.  Specifically, at the April 2010 VA examination, it was described as spontaneous, clear, and coherent.  Likewise, an October 2010 VA treatment record reflects that the Veteran's speech was at a regular rate and rhythm and his language was intact. 

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, he is noted to have major depressive disorder with his PTSD, and reported feelings of worthlessness and hopelessness at his July 2009 VA examination as well as periods of anxiety and depression at his April 2010 VA examination.  Additionally, his buddy D.G. indicated in June 2009 that the Veteran experienced a lot of sadness.  However, the April 2010 VA examiner noted that there were no panic attacks.  Moreover, the Veteran's reported periods of anxiety and depression that do not rise to the level of near-continuous and such have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control during the current appeal period.  While a November 2008 VA treatment record reflects that the Veteran managed his rage and anger by isolating himself and, in June 2009 statements, his buddies D.W. and D.G. indicated that he was always angry and very moody, the July 2009 VA examination revealed that the Veteran's last anger outburst was 11 months previously, i.e., prior to the appeal period, when he became enraged at an airport.  Moreover, at the April 2010 VA examination, while the Veteran reported irritability or outbursts of anger and problems with authority, no history of violence/assaultiveness was noted.  There was also no evidence of inappropriate behavior and the examiner observed that behavioral control had not recently been an issue.

Moreover, the Veteran has never been noted to have spatial disorientation.  In this regard, VA treatment records dated during the course of the appeal reflect that the Veteran was consistently alert and oriented.  Likewise, at his July 2009 and April 2010 VA examinations, he was noted to be oriented to person, place, and time.

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been casually and appropriately dressed, and neatly, adequately, and appropriately groomed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran has had an inconsistent employment history and is not currently able to work, the evidence fails to demonstrate that such is due solely to his PTSD and major depressive disorder.  In this regard, the Veteran's friend, D.G., indicated in a June 2009 statement that the Veteran's symptoms of anger, isolation, sadness, low self-esteem, and intrusive thoughts resulted in disgruntled employees and co-workers.  Additionally, the July 2009 VA examiner noted that he had a history of bouncing from job to job and had held at least 20 different jobs since his separation from the military as he had difficulty keeping a job due to drug abuse, alcohol abuse, and anger outbursts that led to numerous fistfights.  However, in April 2010, the VA examiner determined that the Veteran was not unemployable due to PTSD.  In this regard, the examiner noted that the Veteran had a long history of polysubstance abuse, with multiple admissions for chemical dependency treatment.  His employment history had been significantly impacted by lifestyle and polysubstance abuse issues.  The examiner found that the Veteran was able to maintain employment and most recently worked in 2003.  He concluded, similarly to the July 2009 VA examiner, that the Veteran had been unable to keep jobs due to frequent absences related to drug and alcohol abuse, and anger outbursts with involvement in numerous fistfights; however, there did not appear to be sufficient evidence to suggest that difficulty in employment has been primarily due to PTSD.  

Moreover, SSA records reflect that the Veteran is not rendered unemployable due solely to his PTSD and major depressive disorder.  Rather, the Veteran was found to be disabled due to polysubstance depednence and osteoarthritis of the knees in addition to his PTSD and major depressive disorder, characterized as anxiety disorder.  Likewise, the Veteran himself, at his June 2011 Board hearing, testified that he was usually let go or fired from his jobs due to his neck problems and headaches in addition to his attitude and anger issues.  

Regarding the Veteran's ability to establish and maintain effective relationships, the July 2009 VA examiner noted that the Veteran reported having only one long-term relationship with a woman since his service discharge due to the combination of his substance abuse issues and anger control problems.  He also noted that the Veteran attended AA meetings, but he had no contact with his two brothers or children.  Similarly, the Veteran testified at his June 2011 Board hearing that he lived alone and had never married.  He also indicated that he did not desire to have a relationship and did not socialize.  However, a September 2009 VA treatment record reflects that the Veteran was entertaining the possibility of reuniting with his daughter.  At the time of the April 2010 VA examination, the Veteran was noted to be living alone and was not married or in a significant relationship.  He also indicated that he kept to himself most of the time, experienced discomfort around other people, and had a feeling of detachment or estrangement from others.  However, the Veteran also reported that he was trying to reestablish contact with three of his children who reside in Delaware, attended regular AA meetings, and worked out regularly at the gym. Additionally, a December 2010 VA treatment record reflects that the Veteran was noted to continue to have regular telephone contact with his daughter, which he found rewarding and motivating.  Likewise, in April 2011, it was noted that the Veteran ran errands daily and had plans to attend AA with a good friend.

Therefore, while the Veteran is single, lives alone, and occasionally isolates himself, he attends AA meetings, runs errands, has a good friend, and has reestablished contact with his daughter, the Board finds that the Veteran is able to establish and maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include intrusive recollections and dreams, hypervigilance, nightmares, avoidance,  markedly diminished interest or participation in significant activities, exaggerated startle response, difficulty sleeping, and difficulty concentrating.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.     

In reaching this decision, the Board observes that, during the mental status examination, the July 2009 VA examiner indicated that the Veteran suffered from continued severe social, emotional, and occupational impairment.  In this regard, he indicated that the Veteran's social impairment was severe due to the extreme nature of his social isolation, his lack of contact with family, his lack of friends, and his lack of any long-term relationship with others.  The examiner further indicated that his occupational impairment was severe given his inability to find stable long-term employment and he had been unemployed since 2001.  However, the July 2009 VA examiner ultimately concluded that the Veteran appeared to suffer from at least moderate social, occupational, and emotional impairment due to his symptoms of PTSD.  

While such descriptions are in contradiction, the former assessment appears to reflect the Veteran's overall social, occupational, and emotional impairment, which includes as a result of his polysubstance abuse, while the latter conclusion addresses his social, occupational, and emotional impairment with respect solely to his PTSD and major depressive disorder.  Moreover, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD and major depressive disorder results in moderate symptomatology, rather than severe.  Furthermore, the April 2010 VA examiner concluded that the Veteran had chronic moderate symptoms and his PTSD symptoms continued to result in moderate impairment in occupational and psychosocial functioning, which she determined to be about the same level of impairment as noted at the July 2009 VA examination.  Therefore, despite the July 2009 VA examiner's contradictory statements, the Board finds that the Veteran's PTSD and major depressive disorder symptomatology results in no more than moderate occupational and social impairment with reduced reliability and productivity. 

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the July 2009 VA examiner assigned a score of 55 to 60, indicating moderate symptoms, based solely on the Veteran's PTSD.  Additionally, the April 2010 VA examiner assigned a GAF score of 55.  A GAF score between 51and 60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, discussed previously, the Board finds that the Veteran's symptomatology is consistent with the assigned GAF scores of 55 to 60.  In this regard, such scores represent moderate symptoms, which is in accord with the Veteran's current 50 percent rating.  

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of hallucinations, delusions, or significant cognitive impairment at the July 2009 VA examination.  Likewise, mental status examination in April 2010 revealed unremarkable psychomotor activity, thought process, and thought content.  There were also no delusions or hallucinations.  VA treatment records dated in August 2010 and December 2010 show no perceptual disturbance (hallucinations; illusions), or mania or psychosis, respectively.  Additionally, in August 2010, the Veteran's thought process and association was goal-oriented, coherent, and future-thinking, without unusual thought content. 

Furthermore, as indicated previously, the evidence reflects that, while the Veteran is unemployable, such is not due solely to his PTSD and major depressive disorder.  Additionally, the evidence reflects that he attends AA meetings, runs errands, has a good friend, and has reestablished contact with his daughter.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The Board notes that the Veteran reported that he has difficulty remembering his own birthday at times at the April 2010 VA examination; however, such memory impairment was noted to be mild.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD and major depressive disorder; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD and major depressive disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD and major depressive disorder symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD and major depressive disorder that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice, supra, the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  However, as the Veteran's claim for a TDIU is already on appeal and will be addressed in the following section, no further discussion of such is necessary at this time.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD and major depressive disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

IV.  TDIU Claim

At his Board hearing and in documents of record, the Veteran contends that his service-connected disabilities of PTSD and major depressive disorder, left knee total knee arthroplasty, and degenerative joint disease of the right knee render him unemployable.  Therefore, he claims that he is entitled to a TDIU.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for PTSD and major depressive disorder, evaluated as 50 percent disabling; left knee total knee arthroplasty, evaluated as 30 percent disabling; and degenerative joint disease of the right knee, evaluated as noncompensably disabling.  Service connection for residuals of C3 chip fracture has been granted herein, but has not yet been assigned a disability rating.  However, even without consideration of such disability, the Veteran's combined disability evaluation is 70 percent.  Therefore, the Board finds that the Veteran meets the threshold percentage criteria for a TDIU under 38 C.F.R. 
§ 4.16(a).  As such, the remaining inquiry is whether his service-connected disabilities render him unemployable.

In this regard, on the Veteran's July 2004 Application for Increased Compensation Based on Unemployability, he reported that he was prevented from securing or following any substantially gainful occupation as a result of his PTSD.  He indicated that he was last employed full-time in September 2001 and had become too disabled to work the same year.  He reported that he had completed high school and one year of college.  Additionally, at his June 2011 Board hearing, the Veteran testified that he had held many jobs during his lifetime and had last worked in 2003.  He indicated that he was usually let go or fired from his jobs due to his neck problems, headaches, attitude, and anger issues.  The Veteran further reported that his PTSD symptomatology imapired his ability to work.

SSA records reflect that the Veteran was found to be disabled as of October 1, 2002, due to an anxiety disorder, polysubstance dependence, and osteoarthritis of the knees.  Such also show that the Veteran's substance use disorder was not a contributing factor material to the determination of disability.  A March 2004 Psychodiagnostic Assessment conducted for SSA purposes reflects that the Veteran had most recently held a seasonal job pressing designs on T-shirts in 2000.  Prior to that, he was a mail handler for approximately five years, but quit as he was under a lot of stress and was having trouble with his knees.  Additionally, a March 2004 comprehensive internist examination reflects that, based predominantly on his bilateral knee disabilities, the Veteran could stand for a maximum of 10 minutes and/or walk for a maximum of 10 minutes at a time.  He could not be expected to climb stairs or ladders, or negotiate inclines to any significant degree.  Sitting time could be up to an hour as would trave ltime.  The Veteran could maximally lift up to 20 pounds and carry it a short distance.

An October 2003 VA treatment record reflects that the Veteran last worked two years ago as a machine operator.  Additionally, it was noted that the Veteran completed high school and attended a year of college.  He had worked driving a forklift and doing postal work.  Another October 2003 record reveals that the Veteran's usual occupation was characterized as "skilled manual."  At a June 2004 VA examination, the Veteran reported that he last worked approximately two years previously driving a forklift, but could no longer due so because of his knee pain.  

VA treatment records reflect that, while the Veteran was living at the VA Domiciliary, he was working as a libarary aide as part of an incentive therapy program.  A June 2004 record reflects that, during a two week period, he worked for a total of 60 hours.  The Veteran was termined in August 2004 for violating computer security.  While he was working at such position, it was noted that he was receiving an accomodation to allow for pain discomfort limitations while he was awaiting knee surgery.  He subsequently held a position as a bowling alley aide.  A September 2004 record reflects that, during a two week period, the Veteran worked for a total of 52 hours.

A January 2005 treatment record reflects that the Vetran changed jobs frequently over the years.  Various jobs included working at a sign painting shop, inspecting desk at a factory, a machine operator, a security guard, and a forklift operator.  The Veteran reported that he had not worked for the prior three years because of problems with his anger control and his knees.  

At a January 2005 VA examination, following an interview with the Veteran and a physical examination, the examiner opined that the Veteran would not be considered employable in his usual and customary job as a mail handler due to the standing requirements and how that would affect his knees.  Rather, he would only be suitable for a sedentary line of work.  

Also in January 2005, it was noted that the Veteran was evaluated for Compensated Work Therapy.  Upon a review of the Veteran's chart and an interview, it was determined that the Veteran has more severe physical impairment and cannot do strenuous work, but could usually do more than six hours of light or sedentary work without excessive fatigue.  At a November 2005 VA examination, the Veteran reported that he was not currently working, but had previously worked for the Postal Service as a mail handler.  

A June 2009 statement from D.G. reflects that the Veteran was angry on several occasions.  He also isolated occasionally and experienced a lot of sadness, low self-esteem, and intrusive thoughts.  D.G. indicated that such symptoms resulted in disgruntled employees and co-workers.  Additionally, L.S. reported that, while working in the library, the Veteran could not get along with other patients because of his mood as he easily became very angry and irritated with people.   

Additionally, as discussed in the preceding section, the July 2009 VA examiner determined that the Veteran's PTSD results in moderate occupational impairment.  In this regard, he noted that the Veteran had been unemployed since 2001 and he was unable to to find stable long-term employment.  Additionally, at the April 2010 VA examination, the examiner opined that the Veteran was not unemployable due to PTSD.  In this regard, the examiner noted that the Veteran had a long history of polysubstance abuse, with multiple admissions for chemical dependency treatment.  His employment history had been significantly impacted by lifestyle and polysubstance abuse issues.  The examiner found that the Veteran was able to maintain employment and most recently worked in 2003.  She concluded, similarly to the July 2009 VA examiner, that the Veteran had been unable to keep jobs due to frequent absences related to drug and alcohol abuse, and anger outbursts with involvement in numerous fistfights; however, there did not appear to be sufficient evidence to suggest that difficulty in employment has been primarily due to PTSD.  

Based on the foregoing, the Board finds that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities, to include PTSD and major depressive disorder, left knee total knee arthroplasty, and degenerative joint disease of the right knee, preclude him from securing and following substantially gainful employment.

In this regard, the evidence of record reflects that the Veteran frequently changed jobs, but had predominately worked as a machine operator, to include driving a forklift, and a mail handler.  He has completed only one year of college.  The medical evidence demonstrates that he is not capable of labor intensive work due to his bilateral knee disabilities.  Specifically, as indicated previously, the Veteran reported that he could no longer drive a forklift due to knee pain and the January 2005 VA examiner found that he would not be able to work as a mail handler due to the standing requirements, which would affect his knees.  Rather, the examiner indicated that he would only be suitable for a sedentary line of work.  Likewise, the January 2005 Compensated Work Therapy evaluation revealed that the Veteran has more severe physical impairment and cannot do strenuous work, but could usually do more than six hours of light or sedentary work without excessive fatigue.  

However, the Board finds that the Veteran would not be able to sustain such type of work due to his anger control issues and concentration problems resulting from his PTSD and major depressive disorder.  In this regard, the evidence shows that, while the Veteran was working in the library as part of an incentive therapy program, his fellow patient indicated that he could not get along with other patients because of his anger and irritation.  Moreover, the July 2009 and April 2010 VA examiners determined that, while the Veteran's PTSD and major depressive disorder did not render him unemployable, such resulted in moderate occupational impairment as the Veteran had difficulty keeping jobs due to anger outbursts with involvement in numerous fistfights.  

Therefore, while none of the Veteran's service-connected disabilities alone render him unemployable, the Board finds that such disabilities in combination preclude him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that the Veteran worked as a library aide and bowling alley aide in 2004 as part of an incentive therapy program while living at the VA Domiciliary; however, the Board finds that such is not substantial gainful employment.  In this regard, such work was in a protected environment.  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities of PTSD and major depressive disorder, left knee total knee arthroplasty, and degenerative joint disease of the right knee render him unemployable.  As such, entitlement to a TDIU is warranted.


ORDER

Service connection for residuals of C3 chip fracture is granted.

An initial rating in excess of 50 percent for PTSD and major depressive disorder is denied.

TDIU is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a neck disorder other than residuals of C3 chip fracture and headaches so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant to both claims, the Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to determine the etiology of his neck disorder other than residuals of C3 chip fracture and headaches.  In this regard, the Veteran has contended that he suffered injuries in service that resulted in a neck disorder and headaches.  With respect to the latter disorder, the Veteran claims, in the alternative, that such is caused or aggravated by his residuals of C3 chip fracture and/or a neck disorder other than residuals of C3 chip fracture.

Service treatment records reflect that, in April 1975, the Veteran complained of a sore neck for two weeks.  He indicated that he hurt his neck two weeks previously in close combat and then hurt it again on an obstacle course.  A hospitalization record from the same date reflects that the Veteran fell from overhead logs and landed on the back of his head, causing a flexion injury.  Subsequent to the injury, he complained of an acute onset of pain and spasm in his neck.  The Veteran was hospitalized for ten days with diagnoses of flexion injury of the cervical spine and avulsion fracture of spinous process of cervical vertebra three.  Such records also reflect that, in October 1981, the Veteran was treated for head trauma when he was hit on the bridge of the nose by a football.   

Post-service treatment records reflect complaints of cervical symptoms and headaches.  An October 2000 treatment record reveals complaints of recurring headaches that occurred once or twice a month without warning.  In November 2000, it was noted that the Veteran had a history of headaches that were treated with medication.  An October 2003 record indicates that the Veteran suffered head and neck trauma from being recently assaulted.  In November 2003, he presented with a persistent headache problem and was noted to have a history of a head injury.  A May 2005 record indicates that the Veteran had episodic bitemporal headaches that started in 1996.  Subsequent records dated through October 2008 reflect continued complaints and treatment for headaches.  Likewise, the record shows treatment for a neck disorder, which was diagnosed as chronic cervical strain superimposed on degenerative joint disease diagnosed in January 2005 and as multilevel cervical degenerative disc disease and fact disease and bilateral ulnar neuritis in November 2005.  Additionally, a January 2010 VA treatment record reflects a diagnosis of cervical radiculopathy.

Relevant to the Veteran's neck disorder, he was afforded a VA examination in November 2005 in order to determine the etiology of such disorder.  As indicated previously, the examiner noted the various diagnoses over the years and indicated that the Veteran had disc osteophyte complexes consistent with multiple trauma and response to trauma and stress in the cervical spine.  Following a physical examination, the examiner diagnosed, as relevant, multilevel cervical degenerative disc disease and fact disease and bilateral ulnar neuritis.

The examiner opined that, given that the Veteran was out of the service in 1988 and his severe pain did not start until the last couple of years, and he drove a forklift for 17 years and was in the military prior to that, it was unlikely that the Veteran's original neck injury, which healed uneventfully, would be the cause of his pain as he had multilevel degenerative changes rather than in one specific area.  Moreover, such was worst at C5-6 rather than C2-3.  The examiner concluded that it is not at least as likely as not that such was related to his service injury in 1975; rather, it was more likely, and at least as likely as not, that such was related to his working for the last 20 years.

However, the Board finds that the November 2005 VA examiner's opinion is inadequate to decide the Veteran's claim.  In this regard, he failed to address whether the April 1975 in-service findings of flexion injury of the cervical spine and avulsion fracture of spinous process of cervical vertebra three could result in his current neck symptoms and diagnoses.  Additionally, he did not consider the Veteran's October 1981 injury resulting in head trauma.  Moreover, the examiner did not discuss the Veteran's allegations that he has experienced neck pain since his in-service injury.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that the Veteran should be afforded another VA examination in order to determine the etiology of his neck disorder other than residuals of C3 chip fracture.

Likewise, the Board finds that the Veteran should be afforded a VA examination so as to determine whether his headaches are related to his in-service injuries or, in the alternative, caused or aggravated by his now service-connected residuals of C3 chip fracture and/or a neck disorder other than residuals of C3 chip fracture.  In this regard, a May 2005 VA treatment record reflects that the Veteran complained of very severe pain in his neck causing headaches.  Specifically, the Veteran described pain originating in the bilateral cervical spine and radiating forward to rest behind his eyes.  Additionally, at his Board hearing, the Veteran testified that his VA physician informed that his headaches had resulted from his in-service injuries and his neck disorder.  Therefore, he should be afforded a VA examination in order to determine the nature and etiology of his headaches.

The Board further observes that VA treatment records dated through May 2011 are contained in the claims file; however, no opinion regarding the etiology of the Veteran's headaches is included in such records.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his neck disorder and headaches since service and to submit any treatment records or statements addressing the etiology of such disorders.  Thereafter, any identified records, to include those from the Portland, Oregon, VA Medical Center dated from May 2011 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his neck disorder and/or headaches since service and to submit any treatment records or statements addressing the etiology of such disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Portland, Oregon, VA Medical Center dated from May 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his neck disorder and headaches.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and included in the examination report.  

Relevant to the Veteran's neck disorder, the examiner must identify all such disorders found to be present.  For any diagnosis made, other than residuals of C3 chip fracture, the examiner should offer an opinion as to whether it is at least as likely as not that such neck disorder is etiologically related to the Veteran's military service, to include his documented April 1975 injury and/or October 1981 injury.  The examiner is specifically requested to address whether it is at least as likely as not (i.e. at least a 50 percent probability) that the April 1975 in-service findings of flexion injury of the cervical spine and avulsion fracture of spinous process of cervical vertebra three could result in the Veteran's current neck symptoms and diagnoses.

Regarding the Veteran's headaches, the examiner should offer an opinion as to whether such are at least as likely as not (i.e. at least a 50 percent probability) related to his military service, to include his documented April 1975 injury and/or October 1981 injury.  The examiner should also opine whether the Veteran's headaches are at least as likely as not (i.e. at least a 50 percent probability) caused or aggravated by his service-connected residuals of C3 chip fracture and/or a neck disorder other than residuals of C3 chip fracture.  The examiner is advised that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.   

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his neck disorder and headaches, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


